Motion GRANTED and Order filed March 21, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00235-CV
                                   ____________

              IN RE HAVERHILL CHEMICALS, LLC, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               333rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-08640

                                      ORDER

      On March 20, 2019, relator Haverhill Chemicals, LLC, filed a petition for writ
of mandamus in this court. Relator asks this court to order the Honorable Daryl
Moore, Judge of the 333rd District Court, in Harris County, Texas, to set aside his
orders dated January 31, 2019, and March 13, 2019, entered in trial court number
2016-08640, styled Goradia Family Interests, Ltd., et al. v. Sunoco, Inc., et al.
      Relator also filed a motion for temporary stay of proceedings below. See Tex.
R. App. P. 52.8(b), 52.10. On March 20, 2019, relator asked this court to stay
proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion for
temporary stay and issue the following order:

      We ORDER the January 31, 2019 and March 13, 2019 orders entered in cause
number 2016-08640, Goradia Family Interests, Ltd., et al. v. Sunoco, Inc., et al.,
STAYED until a final decision by this court on relator’s petition for writ of
mandamus, or until further order of this court.

      In addition, the court requests real parties in interest Sunoco, Inc., Sunoco,
Inc. (R&M), David Sexton, and Edward King to file a response to the petition for
writ of mandamus on or before April 5, 2019. See Tex. R. App. P. 52.4.

                                   PER CURIAM


Panel Consists of Justices Christopher, Hassan, and Poissant.